[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: SECOND MOTION FOR ARTICULATION
The plaintiff has filed a motion for further articulation of the court's memorandum of decision with respect to the first motion of articulation filed by the defendant. The plaintiff is questioning the allowance made by the court for expenses which the defendant may deduct from his royalties before determining the plaintiff's 50 per cent share thereof.
The court originally ordered that the defendant might deduct those expenses listed on his affidavit which included three items: office and unreimbursed travel expenses, IRS taxes and FICA (Social Security). The parties have agreed that FICA may be deducted and that the IRS taxes may not because the plaintiff is taxed on the share she receives as alimony.
The dispute, therefore, is over the figure for office expenses and unreimbursed travel. The original figure was $59.62 which amounts to slightly less than $3,000.00 a year. The defendant now has expanded that figure to include rent, lawn care, health insurance as well as telephone, utilities, legal expenses and dues and publications. These total $9,820.00. Not only were these not included in the deductions on his affidavit from his royalty expense but, in fact, some of them were included as deductions from his teacher's salary: health insurance and part of his income tax obligation. CT Page 2822
The court also notes that in the brief filed by the defendant at the end of the trial he listed his actual expenses of $5,000.00 for his writing income of $70,000.00. Thus, it seems that the defendant's figures on expenses expand the more time there is to consider them.
Since the court must consider only the evidence as produced in the trial and the affidavits as filed by the parties as well as the exhibits, the two income tax returns, it appears to the court that there is no reason for changing the original decision except to make it clear that the expenses which are to be deducted from the royalties are just those listed in his affidavit excluding his income taxes totalling just short of $3,000.00 plus his FICA taxes.
To the extent that the prior memorandum requires this articulation, it is hereby clarified.
The motion for articulation is, therefore, granted to the extent indicated.
So ordered.
MARGARET C. DRISCOLL, STATE TRIAL REFEREE